 1   ANDREW J. DOYLE
     JOHN THOMAS H. DO
 2   ANDREW S. COGHLAN
     United States Department of Justice
 3   Environmental and Natural Resources Division
     Environmental Defense Section
 4   P.O. Box 7611
     Washington, DC 20044
 5   Tel: (202) 514-4427 / Fax: (202) 514-8865
 6   Attorneys for the United States
 7    CANNATA, O’TOOLE, FICKES & OLSON
      THERESE Y. CANNATA
 8    MARK P. FICKES
 9    100 Pine Street, Suite 350
      San Francisco, CA 94111
10    Telephone: 415.409.8900 / Facsimile: 415.409.8904

11   Attorneys for Defendants Roger J. LaPant, Jr., d.b.a. J&J Farms

12
                                  UNITED STATES DISTRICT COURT
13
                                 EASTERN DISTRICT OF CALIFORNIA
14
15                                                      2:16-cv-001498-KJM-DB

16
17                                                      STIPULATION AND ORDER FOR
      UNITED STATES OF AMERICA,                         ADDITIONAL TIME TO TAKE
18            Plaintiff,                                DEPOSITIONS; TO EXTEND CERTAIN
                                                        DEADLINES; AND FOR MEDIATION
19    v.
      ROGER J. LAPANT, JR. and J&J
20    FARMS,
21               Defendants.
22
23
24          The parties that remain in active litigation in this case, Plaintiff United States of America

25   (“Plaintiff” or “United States”) and Defendant Roger J. LaPant, Jr. d.b.a. J&J Farms (“Defendant”

26   or “Mr. LaPant”), have met and conferred and hereby stipulate and propose for the Court’s

27   approval the following joint requests:

28          1.      Pursuant to the Scheduling Order dated April 17, 2019 (ECF No. 103), discovery




              STIPULATION/ORDER RE: DEPOSITIONS, DEADLINES, MEDIATION 1
 1                  closed on August 14, 2019. The parties do not request that this date be extended as
 2                  a general matter. However, as specified herein, the parties request that they have
 3                  additional time to take depositions and to produce supplemental reports, as well as
 4                  an attendant extension of the parties’ right to seek resolution of discovery disputes.
 5                  These requests are set forth in paragraphs 3 and 4 (and their subparagraphs) below.
 6                  The parties concurrently request additional time for the hearing of dispositive
 7                  motions and the filing of a joint pretrial statement, as discussed below (in
 8                  paragraphs 5 and 6, respectively). Also as discussed below (in paragraph 7), the
 9                  parties request mediation.
10          2.      Mr. LaPant’s reason for the requested extension is principally to complete
11                  deposition discovery, the scheduling of which has been impacted by two unforeseen
12                  events, and the United States wishes to accommodate the situation. First, Mr.
13                  LaPant has advised that wife suffered serious health complications following
14                  surgery, which required Mr. LaPant to assist his wife with multiple hospitalizations
15                  and round-the-clock care when she was able to return home. Her condition is now
16                  improving but in the months of June through August 2019, her health issues were
17                  serious and required daily attention by Mr. LaPant. Second, while the parties were
18                  meeting and conferring about Mr. LaPant’s situation, one of his retained experts,
19                  Damon Brown, was killed in an airplane accident on July 25, 2019.
20          3.      With regard to completing fact and expert depositions, the Parties agree as follows:
21                  a.     Washington, DC depositions. Defendant may take the depositions of
22   Plaintiff’s experts Peter Stokely and Mark Rains on October 10 and 11, 2019, respectively, both to
23   occur in Washington, DC.
24                  b.     San Francisco depositions. Plaintiff United States may take the depositions
25   of Todd LaPant and Roger J. LaPant, Jr., on October 21 and 22, 2019, respectively; Paul
26   Wisniewski on October 17, 2019, and Mike Delmanowski on October 18, 2019, all to be held in
27   San Francisco, California.
28                  c.     Sacramento depositions. Defendant may take the depositions of Matthew




             STIPULATION/ORDER RE: DEPOSITIONS, DEADLINES, MEDIATION 2
 1   Kelley on October 16, 2019,and Gregory House on October 18, 2019; and Plaintiff United States
 2   make take the deposition of Paul Squires on October 17, 2019, all to be held in Sacramento,
 3   California.
 4           4.      The Court’s Amended Scheduling Order dated April 7, 2017 (ECF No. 32) requires
 5   leave of Court for any “additional expert reports, including any purported supplemental expert
 6   reports.” (Id. at 4:1-2.)
 7                   a.      The parties stipulate and propose for the Court’s approval that, in light of
 8   additional aerial photographs brought to the parties’ attention by settling defendants’ (now
 9   withdrawn) expert: (1) Defendant be granted leave to produce a supplemental report from Paul
10   Wisniewski, a final draft of which Defendant shared with the United States on September 6, 2019,
11   and shall not change; and (2) Plaintiff United States be granted leave to produce, by September 27,
12   2019, a supplemental report from Peter Stokely, the scope of which shall be limited to the scope of
13   Mr. Wisniewski’s supplemental report dated September 6, 2019.
14                   b.      The parties stipulate and propose for the Court’s approval that, in light of
15   Defendant’s expert Damon Brown’s passing, Defendant be granted leave to substitute Mike
16   Delmanowski. Further, Defendant is granted leave to produce, by September 30, 2019, a
17   supplemental report from Mr. Delmanowski, the scope of which shall be limited to Mr.
18   Delmanowski’s adoption, in whole or in part, of the analysis, opinions, and bases attributed to Mr.
19   Brown as set forth in an expert report that Mr. LaPant produced in June 2018.
20                   c.      The parties shall have through and including November 1, 2019, to submit
21   to the assigned U.S. Magistrate Judge (The Honorable Deborah Barnes) any discovery disputes.
22           5.      Pursuant to the Scheduling Order dated April 17, 2019 (ECF No. 103), the last day
23   to hear dispositive motions is currently October 18, 2019. In light of the additional time for
24   depositions and supplemental reports requested herein, the parties request that the Court adopt the
25   following schedule for dispositive motions:
26                   a.      Opening motions and briefs shall be filed and served on November 22,
27   2019.
28                   b.      Opposition briefs shall be filed and served on December 20, 2019.




              STIPULATION/ORDER RE: DEPOSITIONS, DEADLINES, MEDIATION 3
 1                   c.      Reply briefs shall be filed and served on January 17, 2020.
 2                   d.      The hearing of such motions shall be noticed for January 24, 2020 (or, if
 3   that date is not available to the Court, the hearing of such motions shall be noticed for first
 4   available date thereafter).
 5           6.      Pursuant to the Scheduling Order dated April 17, 2019 (ECF No. 103), a joint
 6   pretrial statement is currently due December 18, 2019. In light of the requested extended
 7   dispositive motion deadline and intervening holidays, the parties request that this deadline be
 8   extended to March 10, 2020.
 9           7.      To date, the parties have not requested, and the Court has not referred the parties to,
10   a judicially-facilitated settlement conference. Based on their attorneys’ experience with the
11   Honorable Kendall J. Newman in other cases (including a Clean Water Act civil enforcement
12   action), the parties request that they be ordered to prepare for and attend a settlement conference on
13   a date and time that works for the parties and for Judge Newman, provided that such conference
14   occurs no later than December 18, 2019.
15
16           Dated: September 20, 2019               Respectfully submitted,
17                                                   /s/ Andrew J. Doyle
                                                     United States Department of Justice
18                                                   Environmental and Natural Resources Division
                                                     Environmental Defense Section
19                                                   P.O. Box 7611
                                                     Washington, DC 20044
20                                                   Tel: (202) 514-4427
21                                                   Attorney for the United States
22
23
                                             CANNATA, O’TOOLE, FICKES & OLSON LLP
24
                                                  /s/ Therese Y. Cannata
25                                               THERESE Y. CANNATA
                                                 Attorneys for Defendant ROGER J. LAPANT, Jr.,
26                                               d.b.a J&J FARMS
27
28   //




              STIPULATION/ORDER RE: DEPOSITIONS, DEADLINES, MEDIATION 4
 1                                                 ORDER
 2          Upon due consideration, and for good cause shown, the Court approves the foregoing
 3   stipulation and orders as follows:
 4              1. The parties may take depositions outside the close of discovery as specified
 5                  herein.
 6              2. Defendants are granted leave to produce a supplemental report from Paul
 7                  Wisniewski, a final draft of which Defendant shared with the United States on
 8                  September 6, 2019, and shall not change.
 9              3. The United States is granted leave to produce, by September 27, 2019, a
10                  supplemental report from Peter Stokely, the scope of which shall be limited to the
11                  scope of Mr. Wisniewski’s supplemental report.
12              4. Defendants are granted leave to produce, by September 30, 2019, a supplemental
13                  report from Mike Delmanowski, the scope of which shall be limited to the
14                  adoption, in whole or in part, of the analysis, opinions, and bases attributed to Mr.
15                  Brown as set forth in an expert report that Defendant produced in June 2018.
16              5. The parties shall have through and including November 1, 2019, to submit to The
17                  Honorable Deborah Barnes any discovery disputes.
18              6. The dispositive motion hearing deadline is moved to January 24, 2020. The parties
19                  shall abide by the briefing schedule set forth in paragraph 5 of their stipulation.
20              7. The filing deadline for the joint pretrial statement is March 10, 2020.
21              8. A settlement conference is set for December 4, 2019, at 9:00 a.m. in Courtroom
22                  25 before Magistrate Judge Kendall J. Newman. The parties are instructed to
23                  have a principal with full settlement authority present for the settlement conference
24                  or to be fully authorized to settle the matter on any terms. The individual with full
25                  settlement authority to settle must also have unfettered discretion and authority to
26                  change the settlement position of the party, if appropriate. The purpose behind
27                  requiring attendance of a person with full settlement authority is that the parties
28                  view of the case may be altered during the face to face conference. An



              STIPULATION/ORDER RE: DEPOSITIONS, DEADLINES, MEDIATION 5
 1                authorization to settle for a limited dollar amount or sum certain can be found not to
 2                comply with the requirement of full authority to settle. The parties are directed to
 3                exchange non-confidential settlement conference statements seven (7) days prior
 4                to the settlement conference. These statements shall be simultaneously delivered to
 5                the court using the following email address: kjnorders@caed.uscourts.gov. These
 6                statements should not be filed on the case docket. If a party desires to share
 7                additional confidential information with the court, they may do so pursuant to the
 8                provisions of Local Rule 270(d) and (e).
 9   Dated: September 24, 2019.
10
11                                                 UNITED STATES DISTRICT JUDGE
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28




             STIPULATION/ORDER RE: DEPOSITIONS, DEADLINES, MEDIATION 6
